Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”) is made, as of June 1, 2006, by
and between STILLWATER HYDRO PARTNERS L.P., a Delaware limited partnership
(“Seller”), and BORALEX STILLWATER LLC, a Delaware limited liability company
(“Purchaser”).
 
BACKGROUND
 
A. Seller is engaged in the business of operating a federally licensed
hydroelectric generating plant located at 104 Hudson Street, Stillwater, New
York 12170 (the “Business”).
 
B. Seller desires to sell to Purchaser the Purchased Assets (as defined herein)
and Purchaser desires to purchase the Purchased Assets from Seller, all on the
terms and conditions hereinafter set forth.
 
C. Seller and Purchaser are entering into this Agreement to evidence their
respective duties, obligations and responsibilities.
 
NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained in this Agreement, each of Seller and
Purchaser agrees as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
1.1Defined Terms. The following terms when used in this Agreement (or in the
Schedules and Exhibits to this Agreement) with initial letters capitalized have
the meanings set forth below:
 
“Affiliate” of a Person means any other Person that (a) directly or indirectly
controls the specified Person; (b) is controlled by or is under direct or
indirect common control with the specified Person; or (c) is an officer,
director, employee, representative or agent or subsidiary of the Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to direct the management or policies of the specified
Person, directly or indirectly, whether through the ownership of voting
securities, partnership or limited liability company interests, by contract or
otherwise.
 
“Agreement” means this Asset Purchase Agreement, together with the Schedules and
Exhibits hereto.
 
“Articles” means the Articles of this Agreement.
 
“Assigned Contracts” has the meaning set forth in Section 2.1(b).
 
“Assumed Liabilities” has the meaning set forth in Section 2.3.
 
“Bill of Sale” means the Bill of Sale, substantially in the form of Exhibit B
hereto, to be delivered at the Closing, with respect to Seller's interests in
the Tangible Personal Property included in the Purchased Assets to be
transferred to Purchaser at the Closing.
 
‘Business” has the meaning set forth in the Background of this Agreement.
 
“Business Day” means a day other than Saturday, Sunday or a day on which banks
are legally closed for business in the State of New York.
 
“Capital Expenditure” means any expenditure for additions or changes to
property, plant and equipment and any other expenditures (excluding repairs but
including capitalized maintenance costs) that would be capitalized on Seller’s
balance sheet in accordance with U. S. generally accepted accounting principles
(GAAP).
 
“Closing” has the meaning set forth in Section 2.5.
 
“Closing Date” has the meaning set forth in Section 2.5.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Commercially Reasonable Efforts” means those efforts (i) which are reasonably
foreseeable by the Parties at the time of executing this Agreement, (ii) which a
Party would reasonably expect the other Party to take under the circumstances in
order to satisfy its obligations hereunder, and (iii) which a Party would
undertake for its own benefit under similar circumstances in order to achieve
the results contemplated by this Agreement, provided that such efforts will not
require or include either expense or conduct not ordinarily incurred or engaged
in by Persons seeking to implement transactions of the type contemplated by this
Agreement.
 
“Confidential Information” has the meaning assigned to such term in the
Confidentiality Agreement.
 
“Confidentiality Agreement” means that certain confidentiality agreement between
Seller and Purchaser accepted by Seller as of December 8, 2005. 
 
“Dam Operation Agreement” means the Agreement executed July 15, 1991 between
Seller and the New York State Department of Transportation Regarding Operation
and Maintenance of the Hudson River and the New York State Barge Canal,
Champlain Division, Within the Boundaries of the Stillwater/Lock C-4 Project as
the same may be amended from time to time.
 
“Deed” means the bargain and sale deed containing the clause required by Section
13 of the New York lien law and conforming to the requirements of the PCB
Disposal Letter, in the form of Exhibit C.
 
“Defect in Title” has the meaning set forth in Section 5.17.
 
“Down Payment” has the meaning set forth in Section 2.6.
 
“Due Diligence Inspections and Reviews” means any due diligence, inspection or
review related to the Purchased Assets and described in or conducted pursuant to
the terms and conditions of the Confidentiality Agreement, inclusive of all
third party consultant studies and reports.
 
“Effective Date” means the date on which this Agreement is executed and
delivered by the Parties.
 
“Encumbrances” means any mortgages, pledges, liens, security interests,
conditional and installment sale agreements, activity and use limitations,
conservation easements, deed restrictions, easements, encumbrances and charges
of any kind.
 
“Environmental Laws” means any Governmental Rule relating to air emissions,
storage and use of hazardous or toxic substances, generation, treatment,
storage, and disposal of hazardous wastes, wastewater discharges and similar
environmental matters, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S. C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Oil Pollution Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001 et seq.).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is or ever has been under common control, or which is or ever has been
treated as a single employer, with Seller under Section 414(b), (c), (m) or (o)
of the Code.
 
“Escrow Agent” has the meaning set forth in Section 2.6.
 
“Escrow Agreement” means the agreement in the form annexed hereto as Exhibit D
to be entered into between the Parties and the Escrow Agent simultaneously with
the execution of this Agreement.
 
“Event of Loss” has the meaning set forth in Section 5.11(b).
 
“Excluded Assets” has the meaning set forth in Section 2.2.
 
“Exhibits” means the exhibits to this Agreement.
 
“FERC” means the Federal Energy Regulatory Commission, or its regulatory
successor, as applicable.
 
“FERC License” means the hydropower license issued by FERC pursuant to Part I of
the Federal Power Act for FERC Project No. 4684, including amendments and all
current issuances and submissions related thereto.
 
“FIRPTA” means the Foreign Investment in Real Property Tax Act of 1980.
 
“Governmental Approval” means any authorization, consent, approval, waiver,
exception, variance, order, franchise, permit, license or exemption issued by
any Governmental Authority.
 
“Governmental Authority” means any federal, state, local or other governmental,
regulatory or administrative agency, governmental commission, department, board,
subdivision, court, tribunal, or other governmental arbitrator, arbitral body or
other authority having jurisdiction over the matter or Person in question,
including FERC.
 
“Governmental Rule” means, with respect to any Person, any applicable law,
statute, treaty, rule, regulation, ordinance, order, code, judgment, decree,
directive, injunction, writ or similar action or decision duly implementing any
of the foregoing by any Governmental Authority, but does not include
Governmental Approvals.
 
“Hazardous Substances” means any chemical, material or substance that is listed
or regulated under applicable Environmental Laws as a “hazardous” or “toxic”
substance or waste, or as a “contaminant,” or is otherwise listed or regulated
under applicable Environmental Laws because it poses a hazard to human health or
the environment.
 
“Hydro Easement” means the Hydro Easement dated as of July 29, 1992 between the
People of the State of New York acting through the Office of General Services
and the Seller.
 
“Hydroelectric Plant” has the meaning set forth in Section 2.1(a).
 
“Indemnifiable Claim” has the meaning set forth in Section 6.8.
 
“Indemnitee” has the meaning set forth in Section 6.5.
 
“Indemnitor” has the meaning set forth in Section 6.5
 
“Intellectual Property” means all copyrights, trademarks, trade names, trade
styles, service marks, patents, patent rights, shop rights, proprietary
information and other intellectual property and the right and/or license to use
any of the foregoing.
 
“Interconnection Agreement” means the Interconnection Agreement between Seller
and Niagara Mohawk Power Corporation dated as of May 3, 1993.
 
 “Inventories” means materials, spare parts, tools, appliances and movable
equipment, consumable supplies and inventories relating to the operation of the
Hydroelectric Plant.
 
“Knowledge” or similar phrases in this Agreement means: (i) in the case of
Seller, the actual, current knowledge of the Seller’s or Seller’s Affiliates’
representatives listed in Schedule 1.1 at the Effective Date (or, with respect
to any certificate delivered pursuant to Section 7.3, as of the Closing Date);
and (ii) in the case of Purchaser, the actual, current knowledge of the
Purchaser’s or Purchaser’s Affiliates’ representatives listed in Schedule 1.1 at
the Effective Date (or, with respect to the certificate delivered pursuant to
Section 8.4, as of the Closing Date).
 
“Liquidated Damages Amount” has the meaning set forth in Section 2.9(b).
 
“Major Loss” has the meaning given such term in Section 5.11(b).
 
“Material Adverse Effect” means any physical or operational change (or such
changes taken together) in, or effect on, the Purchased Assets that is
materially adverse to the value of the Purchased Assets as compared with the
conditions on the Effective Date.
 
“Minor Loss” means an Event of Loss that is not a Major Loss.
 
“Notice of Claim” has the meaning set forth in Section 6.5.
 
“NYPSC” means the New York State Public Service Commission.
 
“NYSDEC” means the New York State Department of Environmental Conservation.
 
“Party” means either Seller or Purchaser, as the context requires; “Parties”
means, collectively, “Seller and Purchaser”.
 
“PCB Disposal Letter” means the letter dated May 26, 1993 from the NYSDEC to
Donald Hamer relative to the PCB Disposal Facility.
 
“Permits” means those permits listed on Schedule 2.1(c).
 
“Permitted Encumbrances” means (a) liens for taxes and other governmental
charges and assessments which are not yet due and payable, (b) mechanics’ and
materialmen’s liens and similar liens with respect to work for which Purchaser
is obligated to pay pursuant to Section 5.13, (c) other liens, Encumbrances or
title imperfections with respect to the Purchased Assets which are not material
and which do not materially detract from the value of or materially impair the
existing or proposed use of the Purchased Assets affected by such liens,
Encumbrances or title imperfections, (d) all exceptions set forth in any deeds
related to the Real Property listed on Schedule 2.1(a)(i), (e) liens,
Encumbrances or title imperfections with respect to the Purchased Assets created
by or resulting from the acts or omissions of Purchaser, and (f) the liens,
encumbrances, or title imperfections listed on Schedule 3.7.
 
“Person” means an individual, partnership, joint venture, corporation, limited
liability company, trust, association or unincorporated organization, or any
Governmental Authority.
 
“Power Sales Agreement” means the Power Sales Agreement, dated as of September
19, 1989, between Niagara Mohawk Power Corporation, as amended by Amendment
dated August 28, 1990 and by the Power Sales Agreement Acknowledgment and
Consent dated as of August 27, 1992.
 
“Pre-Approved Capital Expenditures” has the meaning set forth in Section 5.13.
 
“Procedures” has the meaning set forth in Section 9.9(c).
 
“Project” means the Purchased Assets and the Business.
 
“Prudent Utility Practices” means any of the practices, methods and acts engaged
in or approved by a significant portion of the competitive electric generation
industry for facilities similar in size and type to the Hydroelectric Plant
during the relevant time period, or any of the practices, methods or acts which,
in the exercise of reasonable judgment in light of the facts known at the time
the decision was made, could have been expected to accomplish the desired result
at a reasonable cost consistent with good business practices, reliability,
safety, law, regulation, environmental protection and expedition. Prudent
Utility Practices are not intended to be limited to the optimum practices,
methods or acts to the exclusion of all others, but rather to be acceptable
practices, methods or acts generally accepted in the industry.
 
“Purchased Assets” has the meaning set forth in Section 2.1.
 
“Purchase Price” has the meaning set forth in Section 2.6 as adjusted pursuant
to Section 2.7.
 
“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Purchaser Claims” has the meaning set forth in Section 6.2(a).
 
“Purchaser Group” has the meaning set forth in Section 6.2(a).
 
“Purchaser Required Consent(s)” has the meaning set forth in Section 5.2(b).
 
“Real Property” means the real property interests listed on Schedule 2.1(a)(i).
 
“Related Agreements” means the Confidentiality Agreement, the Deed, the Bill of
Sale and the assignments of the Assigned Contracts and the Permits.
 
“Release” means release, spill, leak, discharge, dispose of, pump, pour, emit,
empty, inject, leach, dump, or allow to escape into or through the environment.
 
“Schedules” means the schedules to this Agreement.
 
“Section” means a numbered section of this Agreement included within an Article
that begins with the same number as that section.
 
“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Seller Claims” has the meaning set forth in Section 6.3 (a).
 
“Seller Group” has the meaning set forth in Section 6.3(a).
 
“Tangible Personal Property” means the personal property to be conveyed to
Seller pursuant to Sections 2.1(a)(ii), (iii), (iv) and 2.1(d) of this
Agreement.
 
“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the
Internal Revenue Code of 1986, as amended), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property (including assessments, fees or other charges based on
the ownership of real property), personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated tax, or
other tax of any kind whatsoever, including any interest, penalty or addition
thereto, whether disputed or not, including, without limitation, any item for
which a Person’s liability arises as a transferee or successor-in-interest.
 
“Third Party Claim” means a claim by a Person that is not a member of the Seller
Group or the Purchaser Group.
 
“Transferred Employees” has the meaning set forth in Section 5.15.
 
“Unlimited Representations” means Seller’s representations and warranties set
forth in Sections 3.1(a) and (b), 3.6 and 3.8.
 
1.2Interpretation. In this Agreement, unless a clear contrary intention appear:
 
(a)the singular number includes the plural number and vice versa;
 
(b)reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity;
 
(c)reference to any gender includes each other gender;
 
(d)reference to any agreement (including this Agreement), document or instrument
means such agreement, document or instrument as amended or modified and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof;
 
(e)reference any Article, Section, Schedule, Exhibit or definition to any clause
means such clause of such Article, Section, Schedule, Exhibit or definition;
 
(f)“hereunder,” “hereof,” “hereto” and words of similar import are references to
this Agreement as a whole and not to any particular Section or other provision
hereof or thereof;
 
(g)“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;
 
(h)relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including;” and
 
(i)reference to any law (including statutes and ordinances) means such law as
amended, modified codified or reenacted, in whole or in part, and in effect from
time to time, including rules and regulations promulgated thereunder.
 
 
ARTICLE II
 


 
PURCHASE AND SALE OF ASSETS
 
2.1Transfer of Assets. Subject to the terms and conditions of this Agreement, at
the Closing, Seller will sell, convey, assign, transfer and deliver to
Purchaser, and Purchaser will purchase and acquire from Seller all of Seller’s
right, title and interest in and to the following assets (collectively, the
“Purchased Assets”) free and clear of all Encumbrances other than Permitted
Encumbrances:
 
(a)The Stillwater, New York Hydroelectric Plant, FERC License # NY-4684 (the
“Hydroelectric Plant”) consisting of the following:
 
(i)all of Seller’s right, title or interest in, to and under the Real Property,
the dam, all fixtures, structures, buildings, facilities, and other improvements
thereon and all appurtenances thereto and all easements and other rights
relating to the Real Property described on Schedule 2.1(a)(i), including, but
not limited to, the Hydro Easement, together with any other real property rights
held by Seller and necessary to comply with the FERC License or located within
the Project Boundary as identified in the FERC License, as modified with regard
to transfers of property approved by FERC;
 
(ii)all machinery, equipment, and furniture owned by the Seller and located in
or on and used in the operation and/or maintenance of the Hydroelectric Plant as
of March 20, 2006, including but not limited to the Tangible Personal Property
listed or referred to in Schedule 2.1(a)(ii) (which Schedule includes all
current Inventories as of the Effective Date, and the PCB containment facilities
referenced in the FERC License and PCB Letter) and Seller's leasehold or
possessory interest, if any, in any such property located at the Hydroelectric
Plant which is not owned by Seller;
 
(iii)all Inventories on the Closing Date;
 
(iv)the 34.5 kV transmission line and connections owned by Seller, as more
particularly described in the Interconnection Agreement and all rights
transferred to Seller by the Interconnection Agreement;
 
(b)all contracts, agreements and personal property leases listed on Schedule
2.1(b) (the “Assigned Contracts”);
 
(c)all governmental authorizations held by the Seller related to the Project and
identified in Schedule 2.1(c), to the extent transferable (collectively, the
“Permits”);
 
(d)all books, operating records, employment records of Transferred Employee(s),
reports, correspondence with regulators, inspection reports, engineering or
design plans, specifications, drawings, procedures, software or tools used to
process and report production, environmental or other data, safety and
maintenance manuals and similar items of the Seller relating in any material way
to the Purchased Assets or the Business;
 
(d)all unexpired, transferable warranties and guarantees from third parties with
respect to the Purchased Assets;
 
(e)the Intellectual Property relating to the Purchased Assets (including
Seller’s goodwill therein and the rights of Seller in and to the name of the
Hydroelectric Plant) and all rights, privileges, claims, causes of action,
indemnification rights and options to the extent pertaining to the Purchased
Assets or the Assumed Liabilities relating to the Purchased Assets as listed on
Schedule 2.1(e);
 
(f)subject to satisfaction of Purchaser’s indemnification obligations under
Section 6.3, the rights of Seller in and to any causes of action, claims or
defenses against third parties (including indemnification and contribution)
relating to the Project or any Assumed Liabilities;
 
(g) the accounts receivable, notes receivable and other receivables of Seller
allocable to the period subsequent to Closing, pursuant to Section 5.7(b)
hereof.
 
2.2Excluded Assets. Nothing in this Agreement will constitute or be construed as
conferring on Purchaser, and Purchaser is not acquiring, any right, title or
interest in or to (a) the assets listed or described on Schedule 2.2, which are
associated with the Purchased Assets but are specifically excluded from the
sale, if any (b) any deposit accounts or other accounts not expressly set forth
in Section 2.1 or any schedule referred to therein, (c) any personnel records of
Seller and its Affiliates except the Transferred Employee Records and those
records the disclosure of which is required by law or legal or regulatory
process; (d) any accounts receivable, notes receivable and other receivables of
the Seller allocable to the period prior to the Closing;(e) any contracts,
agreements or other obligations or liabilities of Seller other than obligations
and liabilities arising under the Assigned Contracts on and after the Closing
Date, (f) all cash and cash equivalents held in the name of Seller as of the
Closing Date, and (g) any of Seller’s rights or obligations in any contract
representing an intercompany transaction between Seller and an Affiliate of
Seller, whether or not such transaction relates to the provision of goods and
services, payment arrangements, intercompany charges or balances, or the like
(collectively, with clauses (a), (b), (c), (d), (e), (f) and (g) above, the
“Excluded Assets”).
 
2.3Assumption of Liabilities. Upon Closing, Purchaser will assume and retain all
obligations and liabilities of any kind or nature whatsoever arising after the
Closing, and associated with any of the following (collectively, the “Assumed
Liabilities”):
 
(a)Environmental Liabilities. Any liability, obligation, or responsibility under
or related to current or future Environmental Laws or the common law, whether
such liability, obligation, or responsibility is known or unknown, contingent or
accrued, arising after the Closing as a result of or in connection with: (a) any
violation or alleged violation of Environmental Law with respect to the
ownership and operation of the Purchased Assets, including any obligations with
respect to the PCB concrete storage vault located within Project Boundaries for
periods following Closing, including any new requirements imposed after Closing
with respect to the storage vault; (b) compliance with applicable Environmental
Laws with respect to the ownership or operation of the Purchased Assets; (c)
loss of life, injury to persons or property, or damage to natural resources
caused (or allegedly caused) by any violation or alleged violation of an
Environmental Law with respect to the ownership and operation of the Purchased
Assets, including the Release of Hazardous Substances or the off-site disposal,
storage, transportation, discharge, Release, recycling, or the arrangement for
such activities, of Hazardous Substances.
 
(b)Use and Operation Liabilities. The use or operation of the Purchased Assets
or the Business after the Closing, including: (i) any obligation to
decommission, deactivate, demolish, or close the Purchased Assets or Real
Property or any portion thereof, including any obligation to restore the Real
Property to its natural state, and (ii) any obligation arising from the use or
operation of surface impoundments; or (iii) any other facility used for the
treatment, storage or disposal of Hazardous Substances and that is authorized,
licensed or permitted for that use by any Governmental Authority and made part
of the Purchased Assets.
 
(c)Compliance Liabilities. Obligations to comply with the Permits listed on
Schedule 2.1(c).
 
(d)Assigned Liabilities. Subject to Section 2.4(c), all liabilities and
obligations arising or accruing with respect to periods occurring after the
Closing under (i) the Assigned Contracts, (ii) the Permits, (iii) all other
agreements and contracts disclosed and assigned to Purchaser pursuant to this
Agreement, (iv) all contracts and agreements entered into by Seller with respect
to the Purchased Assets after the Effective Date consistent with the terms of
this Agreement, (v) any applicable governmental regulations and (vi) 
Inventories, and , except, in each case, to the extent such liabilities and
obligations, but for a breach or default by Seller, would have been paid,
performed, or otherwise discharged on or prior to the Closing Date, or to the
extent the same arise out of any such breach or default, or in any event which
after the giving of notice would constitute a default by Seller.
 
(e)Employee Liabilities. All liabilities and obligations to Transferred
Employees set forth on Schedule 2.3(e) for which Purchaser is liable pursuant to
Section 5.15.
 
(f)Tax Liabilities. All liabilities and obligations associated with the
Purchased Assets in respect of Taxes for which Purchaser is liable pursuant to
Section 5.6.
 
(g)Capital Expenditure Liabilities. All liabilities and obligations incurred by
Seller between the Effective Date and the Closing Date with respect to
Pre-Approved Capital Expenditures.
 
(h)Other Specified Liabilities. All other liabilities and obligations expressly
relating to the Purchased Assets and allocated to Purchaser in this Agreement or
any of the Related Agreements.
 
2.4Excluded Liabilities. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall be construed to impose on Purchaser,
and Purchaser shall not assume or be obligated to pay, perform or otherwise
discharge, the following liabilities or obligations (the “Excluded
Liabilities”):
 
(a)Any liabilities or obligations of Seller in respect of any Excluded Assets or
other assets of Seller which are not Purchased Assets or related to the
Purchased Assets;
 
(b)any liabilities or obligations in respect of Taxes attributable to the
ownership, operation or use of the Purchased Assets for taxable periods, or
portions thereof, ending before the Closing;
 
(c)any payment obligations of Seller for goods delivered or services rendered
prior to the Closing Date except expenditures made pursuant to Section 5.13 or
as otherwise provided herein;
 
(d)any fines or penalties imposed by a Governmental Authority resulting from
acts or omissions of Seller prior to the Closing;
 
(e)any liabilities, obligations or responsibilities of Seller relating to the
employment or termination of employment of any employee of Seller.
 
(f) any liability, obligations or responsibilities under or related to any
current or future Environmental Laws or the common law, arising as a result of
or in connection with the ownership or operation of the Purchased Assets on or
before the Closing Date.
 
2.5Closing. The Parties will use their Commercially Reasonable Efforts to assure
that the closing of the sale of the Purchased Assets to, and the assumption of
the Assumed Liabilities by, Purchaser (the “Closing”) takes place at the offices
of Hinman, Howard & Kattell, LLP, Binghamton, New York within five (5) Business
Days following the date on which the conditions precedent set forth in Article 7
and Article 8 have been either satisfied or waived by the Party for whose
benefit such conditions precedent exist, or on such other date and at such other
place as the Parties may mutually agree. The date of Closing is the “Closing
Date.”
 
2.6Purchase Price and Payment. The consideration for the purchase of the
Purchased Assets is nine million three hundred fifty thousand and no/100 dollars
($9,350,000.00) subject to the adjustments set forth in Section 2.7 (as so
adjusted, the “Purchase Price”), such payment in U.S. funds to be made by wire
transfer to an account(s) designated by Seller, one hundred fifty thousand and
no/100 Dollars ($150,000.00) (the “Down Payment”) of which is to be deposited
with Hinman, Howard & Kattell, LLP (the “Escrow Agent”) pursuant to an Escrow
Agreement in the form annexed hereto as Exhibit D (the Escrow Agreement”) and
the balance of which is to be paid in cash at the Closing.
 
2.7Adjustments to Purchase Price . At the Closing, the Purchase Price shall be
adjusted, without duplication, to account for the items set forth in this
Section 2.7.
 
(a)The Purchase Price shall be adjusted to account for the items prorated as of
the Closing Date pursuant to Section 5.7.
 
(b)The Purchase Price shall be increased by the amount expended by Seller
between the Effective Date and the Closing Date for Pre-Approved Capital
Expenditures required by Section 5.13 to be paid by Purchaser.
 
.
 
2.8Allocation of Purchase Price. The Purchase Price will be allocated among the
Purchased Assets as set forth on Schedule 2.8. The Parties will file all tax
returns consistent with the allocation of the Purchase Price set forth on
Schedule 2.8. If the Purchase Price is adjusted pursuant to Section 2.7 (b), the
items in Schedule 2.8 will be adjusted to reflect that adjustment. The Parties
agree that, for U.S. income tax purposes, the Purchase Price plus the amount of
the Assumed Liabilities and any adjustments to the Purchase Price (but only to
the extent such items are permitted to be taken into account under the tax law)
shall be allocated on a basis consistent with Section 1060 of the Code and the
Treasury Regulations thereunder. Purchaser and Seller agree to file Internal
Revenue Service Form 8594 (Asset Acquisition Statement Under Section 1060), and
all federal, state, local and foreign tax returns, in accordance with such
allocations. Purchaser and Seller agree to provide the other promptly with any
information required to complete Form 8594. Purchaser and Seller shall notify
and provide the other with reasonable assistance in the event of an examination,
audit or other proceeding regarding the allocation of the Purchase Price
pursuant to this section. Purchaser and Seller shall not take any position in
any tax return, tax proceeding or audit that is inconsistent with such
allocation without the consent of the other Party. 
 
2.9Default. 
 
(a)Purchaser’s Remedies. If the sale of the Purchased Assets is terminated
pursuant to Section 9.12 because of Seller’s default hereunder, then, subject to
the next sentence, Purchaser may: (i) seek specific performance of Seller’s
obligations under Section 9.9 which (if awarded), and with all costs of
enforcement of such specific performance (inclusive of lost profits caused by
the delay in Closing, if any) will be Purchaser’s sole remedy for such default
by Seller; and (ii) either in lieu of, or absent a judgment for specific
performance, recover damages equal to Purchaser’s actual, reasonable
out-of-pocket costs and expenses incurred in connection with the transaction
contemplated by this Agreement, including those associated with Purchaser’s Due
Diligence Inspection and Reviews.
 
(b)Seller’s Remedies. If the purchase of the Purchased Assets is not consummated
in accordance with this Agreement because of Purchaser’s material default
hereunder, then Seller will, as its sole remedy, have the right to retain the
Down Payment as liquidated damages (the “Liquidated Damages Amount”), and Seller
will have no other remedy, whether at law or in equity, for the failure to close
by Purchaser hereunder (provided Seller will still be entitled to receive any
costs and expenses due to Seller pursuant to this Agreement and the benefit of
any obligations, covenants and indemnities hereunder and under the
Confidentiality Agreement by Purchaser which expressly survive the termination
of this Agreement). THE PARTIES EXPRESSLY AGREE AND ACKNOWLEDGE THAT SELLER’S
ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY PURCHASER WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO ASCERTAIN AND THAT THE LIQUIDATED DAMAGES AMOUNT
REPRESENTS THE PARTIES’ REASONABLE ESTIMATE OF SUCH DAMAGES. THE PAYMENT OF THE
LIQUIDATED DAMAGES AMOUNT IS NOT INTENDED AS A FORFEITURE OR PENALTY.
 


 
ARTICLE III
 
REPRESENTATIONS, WARRANTIES AND DISCLAIMERS OF SELLER
 
Seller represents, warrants and, where specified, disclaims to Purchaser as
follows, which representations and warranties will survive the Closing as
provided in Section 6.1:
 
3.1Transaction Representations.
 
(a)Organization and Existence. Seller is a duly organized and validly existing
limited partnership in good standing under the laws of the State of Delaware and
authorized to do business in the State of New York, and has full requisite
partnership power and authority to carry on the Business.
 
(b)Execution, Delivery and Enforceability. The execution and delivery of this
Agreement and the Related Agreements by Seller, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary limited partnership action required on the part of Seller. Assuming
Purchaser’s due authorization, execution and delivery of this Agreement and the
Related Agreements which are executed by Purchaser, this Agreement and the
Related Agreements which are executed by Seller constitute the valid and legally
binding obligations of Seller, enforceable against Seller in accordance with its
and their terms, except as such enforceability may be limited by the bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights and by
general equitable principles.
 
(c)No Violation. Subject to the Parties satisfying their respective obligations
to obtain or process (as applicable) the consents, approvals, Permits, licenses,
filings and notices described in Section 5.2, neither the execution and delivery
of this Agreement or any of the Related Agreements executed by Seller, nor the
compliance with any provision hereof or thereof, nor the consummation of the
transactions contemplated hereby or thereby will materially:
        
               (i)    violate, or conflict with, or result in a breach of any
provisions of the limited partnership agreement of Seller or its certificate of
formation; or
            
              (ii)    violate any material governmental rule applicable to
Seller or the Purchased Assets; or
                
              (iii)    subject to obtaining any consents required by Section
5.2(d), result in the acceleration of, create in any party the right to
accelerate, terminate, modify, cancel, exercise any adverse remedy with respect
to, or require a notice under, any agreement, contract, lease, license, note,
bond, mortgage, indenture, instrument, obligation or other arrangement to which
the Project, Purchased Assets or Seller is a party or by which it is bound or to
which any of such items are subject (or result in the imposition of any
encumbrance upon any of the Purchased Assets)
 
(d)Consents and Approvals. Subject to the (i) matters set forth in Schedule 3.1
and (ii) the Parties satisfying their respective obligations to obtain or
process (as applicable) the consents, approvals, Permits, licenses, filings or
notices described in Section 5.2, no consent or approval of, filing with or
notice to any Person is required to be obtained or made by Seller in connection
with Seller’s execution, delivery and performance of this Agreement and the
Related Agreements which are executed by Seller, or the consummation of the
transactions contemplated hereby or thereby, which, if not obtained or made,
will prevent Seller from performing its obligations hereunder or thereunder.
 
3.2Suitability of Assets; Disclaimer. Subject to matters set forth in Schedule
3.2, the Purchased Assets, including all mechanical equipment and component
parts thereof, are suitable for the purposes for which they have been operated,
comply in all material respects with the FERC License, have been and will be
maintained through the Closing in a manner consistent with past practices and
the FERC License, and to Seller’s Knowledge are not currently in need of
replacement or material repair. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE
PURCHASED ASSETS OR THE PROSPECTS (FINANCIAL AND OTHERWISE), RISKS AND OTHER
INCIDENTS OF THE PURCHASED ASSETS AND SELLER SPECIFICALLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO THE PURCHASED ASSETS, OR ANY PART
THEREOF, OR AS TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS
THEREIN, WHETHER LATENT OR PATENT. 
 
3.3Compliance with Laws and Regulations. Except as set forth on Schedule 3.3,
each of Seller and the Project is, and on the Closing Date shall be, in material
compliance with all Government Rules applicable to Seller or the Project. Seller
has received no notice from, and to Seller’s Knowledge no notice is threatened
or pending from, any Governmental Authority to the effect (i) that Seller’s
current use and operation of any of the Hydroelectric Plant violates in any
material respect any Governmental Rule in existence as of execution of this
Agreement, (ii) that any improvements located on the Real Property are not
constructed in compliance with any Governmental Rule or (iii) that any repair,
alteration, restoration or improvement is needed with respect to any of the
Purchased Assets in order to be in compliance with any Governmental Rule.
 
3.4Governmental Approvals.  Except as provided on Schedule 3.4, (a) Seller has
all Governmental Approvals necessary to own and operate the Purchased Assets,
(b) Schedule 2.1(c), Schedule 5.2(a) and Schedule 5.2(b) list all material
Governmental Approvals which directly and specifically relate to the current use
and operation of the Purchased Assets by Seller, (c) Seller (i) is not in
violation of any Governmental Approvals other than violations which could not be
reasonably expected to have a Material Adverse Effect and (ii) has not received
any notice from any Governmental Authority of any potential violation or
indicating that any Governmental Authority considers Seller to be in violation
of any Governmental Approvals.
 
3.5Litigation. Except as set forth on Schedule 3.5, there are no pending or, to
Seller's Knowledge, threatened action, investigation or request for information
by any Governmental Authority or third Person or other facts which could result,
or has resulted, in (a) the institution of legal proceedings to prohibit or
restrain the performance of this Agreement or any of the Related Agreements, or
the consummation of the transactions contemplated hereby or thereby, or (b) a
claim for damages as a result of this Agreement or any of the Related
Agreements, or the consummation of the transactions contemplated hereby or
thereby. Except as may be specified in Schedule 3.5, there is no pending or, to
Seller's Knowledge, threatened litigation, claim, investigation, proceeding,
order or directive, private or governmental, which directly and specifically
relates to the Purchased Assets or the operation thereof.
 
3.6Title. Schedule 2.1(a)(i) sets forth a true and complete list of all Real
Property and other real property interests that are part of, or material to, the
business or operations of the Purchased Assets. Seller has leasehold or other
contractual interests in all Purchased Assets identified in Schedules 2.1(b)
and, subject only to the Permitted Encumbrances, (i) good, valid and marketable
record title to the Real Property and (ii) good and marketable and valid title
to all Purchased Assets to be transferred pursuant to Section 2.1. To the
Knowledge of Seller, all improvements on the Real Property owned or leased by
Seller conform in all material respects to applicable Government Rules regarding
zoning and building ordinances. Except for the matters set forth in Schedule
3.1(d), no condition or circumstances exists that would require or permit any
party to an Assigned Contract to cancel or suspend any real property right of
Seller.
 
3.7Permitted Encumbrances. To Seller's Knowledge, Schedule 3.7 sets forth all
Encumbrances affecting Seller’s Real Property, including matters of record. True
and correct copies of all surveys, abstracts, title opinions and policies of
title insurance in Seller’s possession with respect to such Real Property have
been delivered by Seller to Purchaser. None of the Permitted Encumbrances
materially adversely affect the existing use of the Real Property or the
Purchased Assets.
 
3.8Brokers. All negotiations relating to this Agreement and the transactions
contemplated hereby have been carried on by Seller with the assistance of Marcus
& Millichap, brokers. Seller warrants that it will be responsible for the
payment of any brokerage commission, finder’s fee or other like payment to
Marcus & Millichap. No other Person is entitled to a broker’s fee as a result of
any action by the Seller.
 
3.9Certain Contracts and Arrangements. Except (i) as listed in Schedule 3.9,
(ii) for contracts, agreements, personal property leases, commitments,
understandings or instruments which will expire prior to the Closing Date,
(iii) for agreements with suppliers entered into in the ordinary course of
business and (iv) for contracts agreements, personal property leases,
commitments, understandings or instruments with a value less than twenty five
thousand dollars ($25,000.00) or with annual or aggregate payments of less than
twenty five thousand dollars ($25,000.00), Seller is not a party to any written
contract, agreement, personal property lease, commitment, understanding or
instrument which is material to the business or operations of the Purchased
Assets and not part of the Purchased Assets.
 
3.10 Environmental Issues. Except as set forth in Schedule 3.10, (a) there are
no environmental claims against, or to Seller’s Knowledge threatened against,
Seller with respect to the Purchased Assets; (b) no Releases of Hazardous
Substances have occurred at, from, on, or under the Real Property and no
Hazardous Substances are present on or migrating from the Real Property that are
reasonably likely to give rise to a material environmental claim against Seller
or Seller’s successors, except where such Releases would not be anticipated to
have a Material Adverse Effect; (c) there are no liens arising under or pursuant
to any Environmental Law with respect to the Purchased Assets and, to Seller's
Knowledge, there are no facts, circumstances, or conditions that are reasonably
likely to be expected to restrict, encumber, or result in the imposition of
special conditions under any Environmental Law with respect to the ownership,
occupancy, development, use, or transferability of the Purchased Assets; (d) the
Purchased Assets include no (i) underground storage tanks, active or abandoned
or (ii) equipment containing polychlorinated-biphenyl; (e) Seller holds, and is
in compliance with, all permits licenses, certificates and governmental
authorizations required for Seller to operate the Purchased Assets under
applicable Environmental Law; and (f) Seller has not received any request for
information or been notified of any potential environmental claim regarding the
Purchased Assets and to Seller’s Knowledge, no investigation or remediation is
being conducted or is pending as to the Purchased Assets. The representations
and warranties made by Seller in this Section 3.10 are the exclusive
representations and warranties made to Purchaser relating to environmental
matters.
 
3.11  ERISA. Schedule 3.11(a) lists all deferred compensation, pension,
profit-sharing and retirement plans, including multi-employer plans, and all
welfare, severance, stock-based, bonus and other employee benefit or fringe
benefit plans, programs and arrangements, whether written or oral, maintained or
with respect to which contributions have been made in the last five (5) years or
are made by Seller in respect of Transferred Employees (such plans, programs and
arrangements, collectively the “Benefit Plans”). To Seller’s Knowledge, each
Benefit Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and all applicable laws.
 
3.12  Labor Matters. There are no labor union, collective bargaining agreements
or other labor agreements pertaining to the Transferred Employees to which
Seller is a party or subject. Except as set forth in Schedule 3.12 and except
for such matters as will not have a Material Adverse Effect, to Seller’s
Knowledge: (a) Seller is in compliance with all applicable laws respecting
employment and employment practices, occupational health and safety and wages
and hours; (b) Seller has not received written notice of any unfair labor
practice complaint against it; (c) there is no labor strike, slowdown or
stoppage actually pending or threatened against or affecting Seller; (d) no
grievance or arbitration proceeding arising out of or under collective
bargaining agreement is pending against Seller; and (e) Seller has not
experienced any primary work stoppage.
 
3.13   ERISA and Labor Matters Disclaimer. Except as set forth in Sections 3.11
and 3.12, Seller expressly disclaims any representation or warranty with respect
to any ERISA or labor matters and any employee benefits provided for thereunder.
Purchaser acknowledges that it is has conducted its own independent review of
the ERISA and labor matters and is not relying on any other material or
information provided by or communication made by Seller with respect thereto
when making its decision to acquire the Purchased Assets.
 
3.14 Financial Statements. Copies of the financial statements of Seller that
have been made available to Purchaser are attached hereto as Schedule 3.14 (the
"Financial Statements"). The Financial Statements were prepared by Seller’s
accountants from Seller’s books and records and, to Seller’s Knowledge, are in
conformity with U.S. generally accepted accounting principles for financial
reporting applied on a consistent basis ("GAAP"), except as specifically noted
in such Financial Statements or on Schedule 3.14, are true, correct and complete
in all material respects, and present fairly the financial condition of the
Seller at the dates indicated and the results of Seller's operations for the
periods indicated. Any internally prepared interim cash flows for the Business
may not be prepared in accordance with GAAP, but fairly represent the operations
of the Business.
 
3.15 No Adverse Change. Since the date of the latest Financial Statements, there
has been no: (a) material adverse change in the Business or the Purchased
Assets, other than changes in the ordinary course of business; (b) transactions
by Seller, other than in the ordinary course of business, which have had any
Material Adverse Effect on the Business or the Purchased Assets; (c) sale,
transfer or other disposition of any significant asset used in the Business,
other than sales in the ordinary course of Business; (d) increase in
compensation payable by Seller to any officer or employee of the Business,
except annual increases consistent with prior practice; (e) change in accounting
methods or practices of Seller (including, without limitation, depreciation and
amortization practices); (f) acceleration of the recognition of any revenue or
delay of the recognition of any liabilities or expenses except in the ordinary
course of business; (g) destruction, damage to, or loss of any asset (whether or
not covered by insurance) that had or has a Material Adverse Effect on the
Business or the Purchased Assets, individually or in the aggregate; or (h)
material change in the manner of conducting the Business, including the
maintenance and repair of machinery, equipment, vehicles and facilities.
 
3.16 Insurance Coverage. Seller maintains policies of fire, liability and other
forms of insurance covering the Business and the Purchased Assets, in amounts
and against such losses and risks as are reasonable for assets of the type or
class of the Purchased Assets, including casualty insurance covering the
Purchased Assets. Seller has not received any notice from any insurer
disclaiming coverage, or canceling a policy within the last five years. Except
as set forth in Schedule 3.16, Seller has no claims pending under any insurance
policy, and all claims made during the last five years are identified in
Schedule 3.16 attached hereto. Seller has no Knowledge of any occurrence for
which the Project or the Seller may be liable that could give rise to an
insurance claim against Purchaser or the Purchased Assets on or after the
Effective Date.
 
3.17 Tax Matters.  Seller has, and through the Closing will, duly and timely
file all federal, state, local and other tax returns, estimates and reports
required to be filed by it and all such returns are, or will be when filed,
true, complete and correct in all material respects and Seller or its partners
have paid or will pay all federal, state and local income, profits,
environmental, franchise, sales, use, occupation, real or personal property,
value-added, ad valorem, withholding, social security, payroll, excise and other
taxes, charges, levies, tariffs, duties, liabilities, assessments, fees and
governmental charges (including all interest and penalties) (collectively
"Taxes") imposed upon or claimed to be owed by, the Seller or its partners,
which are due and payable or claimed by any taxing authority or governmental
entity to be due and payable through periods ending on or before the Closing
Date, in each case to the extent Purchaser would incur liability for Seller's
failure to file such Returns or pay such Taxes. Seller knows of no audits,
assessments, notices of deficiency, deficiencies, investigations, claims or
demands for taxes or proposed deficiencies against Seller for any Federal, state
or local income taxes. No issue or issues have been raised in connection with
any prior or pending inquiry into, or audit of, any tax filings of Seller which
may be expected to be raised in the future by such taxing authorities and no
facts exist or have existed which would constitute grounds for the assessment of
any further tax liabilities, which individually or in the aggregate are material
with respect to the periods which have not been examined by the IRS. No claims
are being asserted with respect to any Taxes of Seller for which Purchaser
reasonably could be held liable and Seller knows of no basis for the assertion
of any such claim. Seller's U.S. Federal Income Tax Returns for the 2000, 2001,
2002, 2003, 2004 and 2005 fiscal years have been delivered to Purchaser. Seller
has paid to the appropriate taxing authorities, or will pay when due, all
amounts which were required to be withheld or paid with respect to all taxes on
income, unemployment, workers' compensation, social insurance or other similar
programs or benefits with respect to salary and other compensation of their
respective directors, officers and employees and taxes required to be withheld.
 
3.18  Utility Regulation. The Project has been, and remains, a duly certified
qualifying small power production facility pursuant to the Public Utility
Regulatory Policies Act of 1978.
 
ARTICLE 4  
 
 




--------------------------------------------------------------------------------



REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller as follows, which representations
and warranties will survive the Closing as provided in Section 6.1:
 
4.1  Transaction Representations.
 
(a)  Organization and Existence. Purchaser is a duly organized and validly
existing limited liability company in good standing under the laws of the State
of Delaware, and as of the Closing Date will be authorized to do business under
the laws of the State of New York.
 
(b)  Execution, Delivery and Enforceability. Purchaser has full power to enter
into, and to carry out its obligations under, this Agreement and the Related
Agreements that are executed by Purchaser. The execution and delivery of this
Agreement and the Related Agreements which are executed by Purchaser, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary action required on the part of Purchaser. Assuming
Seller’s due authorization, execution and delivery of this Agreement and the
Related Agreements which are executed by Seller, this Agreement and the Related
Agreements which are executed by Purchaser constitute the valid and legally
binding obligations of Purchaser, enforceable against Purchaser in accordance
with its and their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights and by general equitable principles.
 
(c)  No Violation. Subject to the Parties satisfying their respective
obligations to obtain or process (as applicable) the consents, approvals,
Permits, licenses, filings and notices described in Section 5.2, neither the
execution and delivery of this Agreement or any of the Related Agreements
executed by Purchaser, nor the compliance with any provision hereof or thereof,
nor the consummation of the transactions contemplated hereby or thereby will:
 
(1)  violate or conflict with, or result in a breach of any provisions of the
organizational documents of Purchaser; or
 
(2)  violate any material Governmental Rule applicable to Purchaser.
 
(d)  No Consents. Subject to the Parties satisfying their respective obligations
to obtain or process (as applicable) the consents, approvals, permits, licenses,
filings and notices described in Section 5.2, no consent or approval of, filing
with or notice to any Person is required to be obtained or made by Purchaser in
connection with Purchaser’s execution, delivery and performance of this
Agreement and the Related Agreements which are executed by Purchaser, or the
consummation of the transactions contemplated hereby or thereby, which, if not
obtained or made, will prevent Purchaser from performing its obligations
hereunder or thereunder.
 
4.2  Litigation. Except as set forth on Schedule 3.5, there is no pending, or to
Purchaser's Knowledge, threatened action, investigation or request for
information by any Governmental Authority or third Person or any facts which
could result, or has resulted, in (a) the institution of legal proceedings to
prohibit or restrain the performance of this Agreement or any of the Related
Agreements or the consummation of the transactions contemplated hereby or
thereby, or (b) a claim for damages as a result of this Agreement or any of the
Related Agreements, or the consummation of the transactions contemplated hereby
or thereby.
 
4.3  Brokers. All negotiations relating to this Agreement and the transactions
contemplated hereby have been carried on by Purchaser without the intervention
of any other Person and in such a manner as not to give rise to any valid claim
against Seller (by reason of Purchaser’s actions) for a brokerage commission,
finder’s fee or other like payment to any Person, other than the fees of Marcus
& Millichap, which are payable by Seller.
 
4.4  “As Is” Sale. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, PURCHASER
UNDERSTANDS AND AGREES THAT THE PURCHASED ASSETS ARE BEING ACQUIRED “AS IS,
WHERE IS” ON THE CLOSING DATE, AND IN THEIR CONDITION ON THE CLOSING DATE, AND
THAT OTHER THAN THE REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN OR
IN ANY RELATED AGREEMENTS, PURCHASER IS RELYING ON ITS OWN EXAMINATION OF THE
PURCHASED ASSETS.
 


 
ARTICLE 5  
 


 
COVENANTS AND OTHER MATTERS
 
5.1  Due Diligence Inspections and Reviews. Purchaser will bear all of its own
costs, expenses and charges incurred in connection with its Due Diligence
Inspections and Reviews.
 
5.2  Consents and Authorizations.
 
(a) Seller’s Responsibility. Seller will use Commercially Reasonable Efforts to
obtain each authorization, consent, license, permit and approval that may be
necessary for its execution and delivery of, and the performance of its
obligations under, this Agreement, including:
 
(i)  all authorizations, consents, licenses, permits and approvals of
Governmental Authorities and third Persons required by applicable law or
required by any such third Persons in connection with the consummation of the
transactions contemplated by this Agreement and the Related Agreements and with
Seller’s operation of the Hydroelectric Plant, including those listed in
Schedule 5.2(a);
 
(ii)  without limiting the generality of clause (i) above, the specific consents
to the assignment from Seller to Purchaser of (or, as applicable, the reissuance
of) the Governmental Approvals listed in Schedule 2.1(c); and
 
(iii)  without limiting the generality of clause (i) above, the assignment to
Purchaser of Seller rights and obligations under the Assigned Contracts.
 
(b)   Purchaser Responsibility. Purchaser will use Commercially Reasonable
Efforts to obtain each authorization, consent, license, permit and approval that
may be necessary for its execution and delivery of, and the performance of its
obligations under, this Agreement, including those items listed in Schedule
5.2(b).
 
(c) FERC Transfer. The parties will each bear 50% of the cost of drafting and
filing a license transfer application with the Federal Energy Regulatory
Commission.
 
5.3  Cooperative Effort; Work Arounds. Anything in this Agreement to the
contrary notwithstanding, this Agreement shall not constitute an agreement to
assign any Purchased Asset or any claim or right or any benefit arising
thereunder or resulting therefrom if an attempted assignment thereof, without
consent of a third party thereto, would constitute a breach or other
contravention thereof or in any way adversely affect the rights of Purchaser or
Seller thereunder. If any transfer or assignment by Seller to, or any assumption
by Purchaser of, any interest in, or liability, obligation or commitment under,
any Purchased Asset requires the consent of a third party, then such transfer,
assignment or assumption shall be made subject to such consent being
obtained. Seller and Purchaser will use their Commercially Reasonable Efforts
(but without any payment of money by Seller or Purchaser) to obtain the consent
of such third parties. If such consent is not obtained, Purchaser and Seller
will cooperate in any mutually agreeable arrangement under which Purchaser shall
obtain the economic claims, rights and benefits of the Purchased Asset with
respect to which the consent has not been obtained in accordance with this
Agreement. Such reasonable arrangement may include subcontracting,
sub-licensing, or subleasing to Purchaser, or an arrangement under which Seller
would, to the extent commercially practicable, enforce for the benefit of
Purchaser, any and all rights of Seller against any third party thereto. Seller
will promptly pay to Purchaser all monies received by Seller after the Closing
constituting a Purchased Asset (or the proceeds thereof) or under any Purchased
Asset or any claim or right or any benefit arising thereunder that accrues after
the Closing, except to the extent the same represents an Excluded Asset. To the
extent any Assigned Contract may not be assigned to Purchaser by reason of the
absence of any such consent and provided only to the extent no material portion
of the economic claims, rights or benefits under such Assigned Contract are
received by Purchaser, Purchaser shall not assume any Assumed Liabilities
arising under such Assigned Contract, other than such as arise from Purchaser’s
failure to comply with the terms of such Assigned Contract (except with respect
to a failure by Purchaser to obtain the consent to the assignment to Purchaser
of such Assigned Contract by Seller) Following Closing, Purchaser will notify
promptly all relevant Governmental Authorities and all third persons of the
change in ownership of the Purchased Assets resulting from the transactions
contemplated herein, to the extent required by applicable law or the specific
underlying agreement(s).
 
5.4  Confidentiality.
 
(a)  General. Each Party (and its officers, employees, counsel, representatives
and agents) will, using the same degree of care as that Party takes to preserve
and safeguard its own confidential information, maintain in confidence and not
disclose to third Persons, any Confidential Information received from the other
Party (or its officers, employees, counsel, representatives and agents), whether
before or after the date hereof, in connection with the transactions
contemplated by this Agreement. The Parties further acknowledge that any
Confidential Information provided under the Confidentiality Agreement will be
considered Confidential Information for purposes of this Agreement and agree
that they are bound by the terms of the Confidentiality Agreement as though they
were parties thereto. Each Party may disclose Confidential Information received
from the other Party (i) if and to the extent required by law, court order,
subpoena or other lawful order of a Governmental Authority with jurisdiction,
(ii) to any other Persons in connection with Purchaser's insuring and financing,
with respect to the Purchased Assets and with respect to obtaining health and
welfare benefits for Transferred Employees, (iii) to employees who are to be
Transferred Employees; (iv) subject to Section 5.5 to existing and potential
suppliers, and to such Persons as Purchaser expects it may have business
dealings regarding the Purchased Assets from and after the Closing Date; or
(v) in accordance with Section 5.4(b). If this Agreement is terminated pursuant
to Section 9.12, each Party will return promptly, if so requested by the other
Party, any Confidential Information provided to it and will use Commercially
Reasonable Efforts to return any copies thereof that may have been provided to
others in accordance with this Section 5.4.
 
(b)  Regulatory Agencies. Upon the other Party's prior written approval (which,
except as provided below shall not be unreasonably withheld), either Party may
provide Confidential Information to any Governmental Authority with jurisdiction
as is necessary for such Party to comply with its obligations under Section 5.2.
To the extent permitted by Government Rule, the disclosing Party will seek
confidential treatment for the Confidential Information provided to any
Governmental Authority and the disclosing Party will notify the other Party as
far in advance as is practicable of its intention to release to any Governmental
Authority any Confidential Information.
 
(c)  Survival. The obligations of the Parties in this Section 5.4 will survive
the termination of this Agreement, the discharge of all other obligations owed
by the Parties to each other, any transfer of title to the Purchased Assets and
the Closing of the transactions contemplated in this Agreement.
 
5.5  Purchaser Contact with Employees. Purchaser agrees that, except as
otherwise provided herein, prior to the Closing Date, it will not contact any
employees with respect to any aspect of the Purchased Assets or the transactions
contemplated hereby without the prior written consent of Seller, which consent
will not unreasonably be withheld, conditioned or delayed.
 
5.6  Further Assurances. At any time or from time to time after the Closing,
each Party will, upon the reasonable request of the other Party, execute and
deliver any further instruments or documents and take all such further actions
as may reasonably be required to fulfill and implement the terms of this
Agreement or realize the benefits intended to be afforded hereby.
 
5.7  Taxes, Prorations, Credits and Closing Costs.
 
(a)  Taxes.
 
(i)  Purchaser will pay all Taxes (other than Seller’s income Taxes), including
sales, use, mortgage recording tax and documentary transfer Taxes, arising in
connection with the sale and transfer of the Purchased Assets and Seller will
pay the transfer tax associated with the sale of the Real Estate. Seller and
Purchaser will each pay its own income Taxes. State and local real property
Taxes relating to the Purchased Assets for each tax year in which the Closing
occurs will be prorated between Purchaser and Seller on the following basis:
Seller is to be responsible for all such Taxes for the period up to the Closing
and Purchaser is responsible for all such Taxes for the period on and after the
Closing. All Taxes assessed on an annual basis will be prorated on the
assumption that an equal amount of Taxes applies to each day of the year,
regardless of how any installment payments are billed or made.
 
(ii)  After the Closing, Purchaser will notify Seller in writing, within fifteen
(15) days after its receipt of any correspondence, notice or other communication
from a taxing authority or any representative thereof, of any pending or
threatened tax audit, or any pending or threatened judicial or administrative
proceeding that involves Taxes relating to the Purchased Assets, for the period
prior to the Closing, and furnish Seller with copies of all correspondence
received from any taxing authority in connection with any audit or information
request with respect to any such Taxes relating to the Purchased Assets for the
period prior to the Closing.
 
(b)  Income and Expenses. Except as set forth in this Section 5.7, all items of
income and expense, including power sales revenues, rents and charges under the
Assigned Contracts, allocable to the period prior to the Closing will be for the
account of Seller and all items of income and expense, including power sales
revenues, rents and other charges under the Assigned Contracts, allocable to the
period on and after the Closing will be for the account of Purchaser, all as
determined by the accrual method of accounting. Any payments due from one Party
to the other pursuant to this Section 5.7(b) will be paid at Closing.
 
(c)  Proration Method. For purposes of calculating prorations, Purchaser will be
deemed to own the Purchased Assets, and, therefore, entitled to the income
therefrom and responsible for the expenses thereof for the entire day upon which
the Closing occurs and thereafter. All prorations will be made on the basis of
the actual number of days of the month which will have elapsed as of the day of
the Closing and based upon a three hundred sixty-five (365) day year. The amount
of the prorations will be subject to adjustment in cash after the Closing, as
and when complete and accurate information becomes available, and the Parties
agree to cooperate and use their good faith efforts to make such post-closing
adjustments. Revenues for the sale of electricity for the month in which the
Closing occurs or for any previous period for which Niagara Mohawk or its
successors have not yet reported shall be based upon 98.5% of the production
shown on the records of the Hydroelectric Plant and shall be subject to a
post-closing adjustment up receipt by Purchaser of notification from Niagara
Mohawk of actual readings at its connection point.
 
(d)  Purchaser’s Closing Costs. In connection with Closing, Purchaser will pay:
(i) all costs of (1) any title policy and all endorsements thereto that
Purchaser elects to obtain, (2) Purchaser’s Due Diligence Inspections and
Reviews, (3) obtaining the authorizations, consents, licenses, permits and
approvals disclosed in Section 5.2(b), other than Seller’s costs of pursuing the
same  and (4) any Person other than Marcus & Millichap that is entitled to a
brokerage commission, finder’s fee or other like payment by reason of
Purchaser’s actions, and (ii) fifty percent (50%) of any document recordation
costs, including transfer taxes.
 
(e)  Seller’s Closing Costs. In connection with Closing, Seller will pay all
costs of (1) obtaining the authorizations, consents, licenses, permits and
approvals described in Section 5.2(a), except for Purchaser’s legal costs, and
(2) fees due to Marcus & Millichap and any other Person that is entitled to a
brokerage commission, finder’s fee or other like payment by reason of Seller's
actions; and (3) 50% of any document recordation costs, including transfer
taxes.
 
5.8  Acknowledgement by Purchaser. THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN THIS AGREEMENT CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND
WARRANTIES OF SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.
Except for the representations and warranties expressly set forth herein and in
any Related Agreements, Purchaser disclaims reliance on any representations,
warranties or guarantees, either express or implied, by Seller, its officers,
directors, counsel, representatives or agents.
 
5.9  No Recourse. To the extent the transfer, conveyance, assignment and
delivery of Purchased Assets to Purchaser as provided in this Agreement is
accomplished by deeds, assignments, sublicenses, subleases, subcontracts or
other instruments of transfer and conveyance, whether executed at the Closing or
thereafter, these instruments are made without representation or warranty by, or
recourse against, Seller, except as expressly provided in this Agreement or in
such instruments of transfer or conveyance.
 
5.10  Advice of Changes. Prior to the Closing, each Party will advise the other
in writing with respect to any matter arising after execution of this Agreement
of which that Party obtains Knowledge and which, if existing or occurring at the
date of this Agreement, would have been required to be set forth in any of the
Schedules.
 
5.11  Casualty Loss.
 
(a) Minor Loss. Except as set forth in this Section, Seller shall bear the risk
of Minor Loss of the Purchased Assets occurring between the Effective Date and
the Closing. If any Purchased Asset is damaged, Seller shall replace such item
and/or repair such damage and bring the Purchased Asset to its condition as on
the Effective Date, provided that Seller shall first notify Purchaser of the
anticipated cost of repair and Purchaser may elect to take a credit for the cost
of replacement or repair at the time of Closing in the amount payable under any
insurance policy of Seller, in which case Seller shall not be obligated to make
the repair. If Purchaser does not make this election and if a replacement or
repair cannot be completed by the time scheduled for the Closing, the time for
the Closing will be extended to a date ten (10) days following the completion of
the repair or replacement.
 
(b) Major Loss. If, at any time prior to Closing, the Hydroelectric Plant
suffers a total or partial casualty loss (“Event of Loss”) that is reasonably
estimated by an engineer to cost in excess of One Hundred Thousand and no/100
Dollars ($100,000) (a “Major Loss”), Seller will promptly inform Purchaser of
the Major Loss. As soon as practicable following the Major Loss, Seller will
provide to Purchaser its detailed written engineer’s estimate (“Seller’s
Estimate”) setting forth the amount required to repair or replace the damaged
Purchased Assets and the estimated time period for completion of such repair or
replacement and the amount available from insurance proceeds. Thereafter,
Purchaser shall have the right to elect to either (i) terminate this Agreement;
(ii) delay the Closing and allow Seller to repair or replace the damaged
Purchased Assets at Seller’s sole cost and expense, provided that Seller shall
have no obligation to make such repair or replacement if the insurance proceeds
are not sufficient for such purpose, or (iii) take the amount estimated by
Seller as a credit against the Purchase Price and proceed to Closing on all
Purchased Assets, in which case the Seller shall have no obligation to repair
the asset; provided, that if Purchaser does not agree with Seller’s Estimate,
Purchaser may require that a separate repair estimate be provided by a mutually
acceptable engineer (“Third Party Estimate”), to be used in lieu of any Seller
estimate as a credit against the Purchase Price; and provided further that the
amount of both Seller’s Estimate and any Third Party Estimate is limited to the
amount of the insurance proceeds available to Seller relating to the damage (or
that would have been available absent breach by Seller of insurance policy terms
or payment requirements). If the Third Party Estimate is higher than Seller’s
Estimate, Seller shall pay the cost of obtaining the Third Party Estimate.
Otherwise Purchaser shall be liable for the cost of obtaining the Third Party
Estimate. If the Purchaser elects to have Seller make the repair and the
insurance funds are available to Seller for such purpose, the completion of the
repair or replacement of the Purchased Assets relating to a Major Loss and the
completion of the work relating to a Major Loss, will be a condition to the
Closing (and the outside date for the Closing set forth in Section 9.12(a)(6)
will be extended by the estimated time for completion of such repair or
replacement plus ten (10) days).
 
(c) Purchaser’s Election. Purchaser will make its election as provided in (b)
above within the thirty (30) day period immediately following receipt of a
Seller’s Estimate relating to a Major Loss.
 
(d) If Purchaser fails to make the election set forth in Section 5.11( b) within
the thirty (30) day period immediately following receipt of Seller’s notice of a
Major Loss, Purchaser will be deemed to have terminated the Agreement.
 
(e) The provisions of Section 5-1311 of the New York General Obligations Law
shall not apply to this Agreement.
 
5.12  Conduct of Business and Maintenance of Purchased Assets Pending Closing.
Except as described herein or to the extent Purchaser otherwise consents in
writing, during the period from the date hereof to the Closing Date, Seller (i)
shall operate the Purchased Assets in the ordinary course consistent with its
past practices; (ii) shall use Commercially Reasonable Efforts to preserve the
goodwill and relationships with customers, suppliers and others having business
dealings with them with respect thereto; and (iii) shall comply in all material
respects with all applicable laws, rules and regulations relating to the
Purchased Assets, including without limitation, all Environmental Laws.
Notwithstanding the foregoing, except as contemplated in this Agreement or as
described in Schedule 5.12, or as required under applicable law or by any
Governmental Authority, prior to the Closing Date, without the written consent
of Purchaser, which consent shall not be unreasonably withheld, Seller will not,
with respect to the Purchased Assets:
 
(a)  Capital Expenditures. Except as allowed or required pursuant to
Section 5.13 make any Capital Expenditure with respect to the Project, other
than replacements and repairs made in the ordinary course of Seller's business
acting in accordance with its past practices, or enter into any contract or
commitment therefore;
 
(b)  Transfers. Sell, lease (as lessor), transfer, and except for Permitted
Encumbrances, encumber or pledge any of the Purchased Assets, other than
Purchased Assets used, consumed or replaced in the ordinary course of business;
 
(c)  Modification, Amendment and Termination. Modify, amend or voluntarily
terminate any of the Assigned Leases or Assigned Contracts or any of the
Permits, licenses or variances listed on Schedule 2.1(c) other than (i) when
required by applicable law or (ii) with cause to the extent consistent with
Seller’s past practices, or as may be required in connection with transferring
Seller’s rights or obligations thereunder to Purchaser in connection with the
transaction contemplated by this Agreement or with Purchaser obtaining the
authorizations, consents, licenses, permits and approvals disclosed in
Section 5.2 (b);
 
(d)  Operation and Maintenance. Except in the case of a casualty loss which will
be governed by Section 5.11, operate or maintain the Hydroelectric Plant in a
manner inconsistent with Seller’s past practices;
 
(e)  Sales Agreements. Enter into any modification of the Power Sales Agreement;
 
(f)  Employees. With respect to Transferred Employees only and except in the
normal course of business, grant any raises, institute any new employee benefit
plans or welfare plans, discipline, promote or demote, hire or fire any
Transferred Employee, other than in the ordinary course of business according to
past practices, without the consent of Purchaser; or
 
(g)  Agreements.  Agree to enter into any of the transactions set forth in
subsections (a) through (f).
 
5.13  Pre-Approved Capital Expenditures . Notwithstanding anything to the
contrary contained herein, from the Effective Date through the Closing, Seller
may (without Purchaser’s consent) make capital expenditures described on
Schedule 5.13 (“Pre-Approved Capital Expenditures”). Purchaser will pay to
Seller at Closing as an addition to the Purchase Price, the amount expended by
Seller on account of all Pre-Approved Capital Expenditures made between the
Effective Date and the Closing and not theretofore paid by Purchaser. 
 
5.14  Post Closing -- Information and Records.
 
(a)  Information and Administrative Support. Purchaser agrees that, from and
after the Closing Date, it will, promptly following the request of Seller,
provide such information and administrative support as will be reasonably
requested by Seller to enable Seller to comply with its obligations with respect
to the issuance of Forms W-2, 1099 and other tax reports, reports and notices
relating to health and other plans, income tax returns, preparation of financial
statements and completion of Seller's audit for the fiscal year ended December
31, 2006 or such earlier date as Seller determines to liquidate, or to assist
Seller in the defense or prosecution of law suits and other similar matters.
 
(b)  Books and Records. For a period of seven (7) years after the Closing (or,
if requested in writing by Seller within seven (7) years after the Closing,
until the closing of the examination of Seller federal income tax returns for
all periods prior to and including the Closing), Purchaser will not dispose of
any books, records, documents, or information relating to any of the Purchased
Assets delivered to it by Seller without first giving notice to Seller thereof
and permitting Seller to retain or copy such books and records as it may select.
During such period, Purchaser will permit Seller to examine and make copies, at
Seller’s expense, of such books, records, documents and information for any
reasonable purpose, including any litigation now pending or hereafter commenced
against Seller, or the preparation of income or other tax returns.
 
5.15  Transferred Employees.
 
(a)  Employment. Purchaser may at any time offer employment to any of Seller’s
employees listed on Schedule 2.3(e). Any employee accepting employment from
Purchaser is a “Transferred Employee.” During the period between the Effective
Date and the Closing Date, Seller shall use reasonable efforts to keep available
the Transferred Employees on Schedule 2.3(e) for employment by Purchaser. Seller
shall have no obligations to require any such employees to accept employment
with Purchaser.
 
(b) Bonus, Vacation Time, etc. Seller shall pay immediately following the
Closing, all compensation, bonus, severance, vacation and holiday compensation,
workers’ compensation or other employment benefits which have accrued to or on
behalf of any Transferred Employees immediately prior to the Closing Date.
 
5.16  Supplements to Schedules. Prior to the Closing Date, the Parties shall
supplement or amend the Schedules with respect to any matter hereafter arising
which, if existing or occurring at the Effective Date would have been required
to be set forth in such Schedules. Such supplement or amendment as to matters
arising after the Effective Date may constitute a Material Adverse Effect
hereunder, but otherwise will not affect the liability of any party hereto for
its representations or warranties hereunder.
 
5.17  Title Evidence. Seller has provided Purchaser with a copy of a mortgagee
title insurance policy issued to Seller’s lender in 1993. Purchaser, at its own
expense will obtain a commitment for title insurance. Seller shall provide the
title company and Purchaser such information in its possession as they may
reasonably request in connection with the issuance of the title commitment.
Without limiting the foregoing, Seller shall provide the title company and
Purchaser with copies of the each survey in its possession as soon as
practicable, and no later than at least ten (10) days prior to the date set for
Closing regarding the Real Property, with any abstracts of title, title reports
or title policies covering the Real Property that may be in existence and are in
Seller’s possession. Purchaser shall be responsible for the payment of any
premium due with respect to any title insurance. Promptly after receiving a
title commitment from the Title Company, Purchaser shall notify Seller in
writing of any defects in title that are not Permitted Encumbrances and which
would cause title to the Real Property to be uninsurable (any of which is called
a “Defect of Title”). Seller shall cause any Defect of Title to be removed at
its own cost and expense, and the Closing Date shall be extended as reasonably
necessary to allow Seller time to remove all Defects of Title; provided that if
Seller cannot remove a Defect in Title, or has not done so within sixty (60)
days after delivery of the title commitment, Purchaser may elect to either
terminate the Agreement; or (ii) proceed to Closing, in spite of such Defect in
Title.
 
5.18  Access to Project and Information.
 
(a)   Prior to Closing, Seller will, during ordinary business hours and upon
reasonable notice (i) give Purchaser and Purchaser’s representatives reasonable
access to all books, records, plants, offices and other facilities and
properties constituting the Purchased Assets; (ii) permit Purchaser to make such
reasonable inspections thereof as Purchaser may reasonably request; (iii) permit
Purchaser to investigate the potential for increasing the capacity of the
Project, including testing the composition of sediments and riverbed, provided
that Purchaser has secured any permit or authorization required for such
activity and provided evidence thereof to Seller; (iv) furnish Purchaser with
such financial and operating data and other information with respect to the
Purchased Assets as Purchaser may from time to time reasonably request; (v)
furnish Purchaser a copy of each material report, schedule or other document
filed or received by Seller since the date hereof with respect to the Purchased
Assets from or to FERC, NYPSC, NYSDEC or any other Governmental Authority having
jurisdiction over the Purchased Assets; provided, however, that (A) any such
investigation shall be conducted in such a manner as not to interfere
unreasonably with the operation of the Purchased Assets, (B) Seller shall not be
required to take any action which would constitute a waiver of the
attorney-client privilege and (C) Seller need not supply Purchaser with any
information that Seller is legally prohibited to supply. Seller will provide
Purchaser or Purchaser's representatives with access to the Transferred Employee
Records.
 
(b)  Purchaser and Seller acknowledge that all information furnished to or
obtained by Purchaser or Purchaser’s Representatives pursuant to this Section
5.18 shall be subject to the provisions of the Confidentiality Agreement.
 
(c)  Following the Closing Date, each Party and its respective representatives
shall have reasonable access to all of the books and records relating to the
Purchased Assets, including all Transferred Employee records or other personnel
and medical records required by law, legal process or subpoena, in the
possession of the other Party or Parties to the extent that such access may
reasonably be required by such Party in connection with the Assumed Liabilities
or the Excluded Liabilities, or other matters relating to or affected by the
operation of the Purchased Assets. Such access shall be afforded during normal
business hours by the Party or Parties in possession of such books and records
upon receipt of reasonable advance notice. The Party or Parties exercising this
right of access shall be solely responsible for any costs or expenses incurred
by it or them pursuant to this Section 5.18(c). If the Party or Parties in
possession of such books and records shall desire to dispose of any such books
and records, such Party or Parties shall, prior to such disposition, give the
other Party or Parties a reasonable opportunity at such other Party's or
Parties' expense, to segregate and remove such books and records as such other
Party or Parties may select. Notwithstanding the foregoing, the right of access
to medical records and other confidential employee records shall be subject to
all applicable legal requirements.
 
(d)  Seller agrees (i) not to release any Person (other than Purchaser) from any
confidentiality agreement now existing with respect to the Purchased Assets, or
waive or amend any provision thereof, and (ii) to assign any rights arising
under any such confidentiality agreement (to the extent assignable) to
Purchaser.
 
ARTICLE 6  
 


 
INDEMNIFICATION
 
6.1  Survival of the Parties’ Representations and Warranties.
 
(a)  Survival Period of Certain Representations and Warranties. Except for
Unlimited Representations and the representations pursuant to Section 3.17, the
representations and warranties of Seller contained in Article 3 and any
certificate delivered on the Closing Date will survive the Closing until the
date which is eighteen (18) months after the Closing Date, at which time these
representations and warranties will terminate. Representations and warranties
pursuant to Section 3.17 shall survive until the end of any applicable statute
of limitation or available review period affecting the tax returns referenced in
Section 3.17. Unlimited Representations do not terminate. The representations
and warranties of Purchaser contained in Article 4 and any certificate delivered
on the Closing Date will survive the Closing until the date which is eighteen
(18) months after the Closing Date, at which time these representations and
warranties will terminate.
 
(b)  Termination of All Other Representations and Warranties. Except as
otherwise provided for herein, all other representations and warranties of
Seller and Purchaser contained in this Agreement will terminate on the Closing
Date and will be of no further force or effect.
 
6.2  Indemnification by Seller.
 
(a)  Purchaser Claims. Except as otherwise provided in Section 6.2(b) and
Section 6.2(c), Seller will indemnify, defend and hold harmless Purchaser and
its parents and Affiliates, and each of their officers, directors, employees,
attorneys, agents and successors and assigns (collectively, the “Purchaser
Group”), from and against all damages, claims, losses, liabilities and expenses,
up to the limits set forth below plus reasonable legal, accounting and other
expenses, which arise out of or result from the following (collectively,
“Purchaser Claims”):
 
(1)  any breach or violation of this Agreement by Seller other than as set forth
in (2) below relating to Article 3 hereof, as to which a Notice of Claim is
received by Seller prior to the day that is 18 months following the Closing
Date;
 
(2)  any material breach or inaccuracy of the representations or warranties made
in Article 3 as to which a Notice of Claim is received by Seller prior to any
termination of such representation or warranty pursuant to Section 6.1 above.
 
(3)  any Third Party Claims against any member of the Purchaser Group for
damages (but only where the alleged personal injury or property damage occurred
before the Closing Date) resulting from or arising out of the ownership or
operation of the Purchased Assets by Seller prior to the Closing;
 
(4)  any loss or damages resulting from or arising out of Seller’s ownership or
operation of the Excluded Assets before or after the Closing, or failure to
discharge when due the Excluded Liabilities; and
 
(5)  any loss or damages caused by Seller's grossly negligent or fraudulent
concealment of information of which Seller had Knowledge regarding environmental
conditions, regulatory orders or other conditions affecting the Project and
existing prior to the Closing.
 
(b)  Seller’s Exceptions. Purchaser Claims will not include any damages, claims,
losses, liabilities and expenses with respect to which Purchaser has agreed to
provide indemnification pursuant to Section 6.3.
 
(c)  Seller’s Limitations. Any indemnity obligations of Seller to the Purchaser
Group are subject to the following limits, plus reasonable legal, accounting and
other expenses of Purchaser Group: (i) indemnities arising under 6.2(a)(1): $1
million; (ii) indemnities arising under 6.2(a)(2): the Purchase Price; (iii)
indemnities arising under 6.2(a)(3): no limit; (iv) indemnities arising under
6.2(a)(4): $1 million; (v) indemnities arising under 6.2(a)(5): no limit. Except
as is necessary to provide the indemnity in Section 6.2(a)(5), the Purchaser
Group will not in any event be entitled to any punitive, incidental, indirect,
special or consequential damages resulting from or arising out of any Purchaser
Claims.
 
6.3  Indemnification by Purchaser.
 
(a)  Seller Claims. Except as otherwise specifically provided in Section 6.3(b)
and Section 6.3(c), Purchaser will indemnify, defend and hold harmless Seller
and its Affiliates and each of their officers, directors, employees, attorneys,
agents and successors and assigns (collectively, the “Seller Group”), from and
against all damages, claims, losses, liabilities and expenses up to a maximum
amount of five hundred thousand dollars ($500,000), including reasonable legal,
accounting and other expenses, which arise out of or relate to the following
(collectively, “Seller Claims”).
 
(1)  any breach or violation of this Agreement by Purchaser other than as set
forth in (2) below relating to Article 4 hereof, as to which a Notice of Claim
is received by Purchaser prior to the day that is 18 months following the
Closing Date;
 
(2)  any material breach or inaccuracy of any of the representations or
warranties made in Article 4 as to which a Notice of Claim is received by
Purchaser prior to the day that is 18 months following the Closing Date.
 
(3)  any Third Party Claims against any member of the Seller Group for loss or
damages resulting from or arising out of the ownership or operation of the
Purchased Assets from and after the Closing;
 
(4)  the failure, after the Closing, of Purchaser to pay or otherwise discharge
when due the Assumed Liabilities;
 
(5)  any loss or damages resulting from or arising out of the ownership or
operation of the Purchased Assets after the Closing.
 
(b)  Purchaser Exceptions. Seller Claims will not include any damages, claims,
losses, liabilities and expenses for which Seller has agreed to provide
indemnification or insurance pursuant to Section 6.2.
 
(c)  Purchaser Limitations. The Seller Group will not in any event be entitled
to any punitive, incidental, indirect, special or consequential damages
resulting from or arising out of any Seller Claim.
 
6.4 Basket; Maximum Liability; Other Indemnification Matters.
 
 No indemnitor shall have any obligation to indemnify or hold harmless a
indemnitee except to the extent that the aggregate amount of loss incurred by
the Purchaser Indemnified Parties or the Seller Indemnified Parties exceeds
$100,000 and only to the extent of such excess; the foregoing limitations shall
not apply to any loss arising our of any breach of any of the Unlimited
Representations or any loss arising as a result of the gross negligence or
intentional misrepresentation of the other Party.
 
6.5   Notice of Claim. Subject to the terms of this Agreement and upon obtaining
Knowledge of a claim for which it is entitled to indemnity under this Article
6“Indemnification”, the Party seeking indemnification hereunder (the
“Indemnitee”) will promptly notify the Party against whom indemnification is
sought (the “Indemnitor”) in writing of any damage, claim, loss, liability or
expense which the Indemnitee has determined has given or could give rise to a
claim under Section 6.2 or Section 6.3. (The written notice is referred to as a
“Notice of Claim”.) A Notice of Claim will specify, in reasonable detail, the
facts known to the Indemnitee regarding the claim. The failure to provide (or
timely provide) a Notice of Claim will not affect the Indemnitee’s rights to
indemnification, except as otherwise provided by the specific time frames set
forth in Section 6.2 and Section 6.3; provided, however, the Indemnitor is not
obligated to indemnify the Indemnitee for the increased amount of any claim
which would otherwise have been payable to the extent that the increase resulted
from the failure to deliver timely a Notice of Claim.
 
6.6  Defense of Third Party Claims. The Indemnitor will defend, in good faith
and at its expense, any claim or demand set forth in a Notice of Claim relating
to a Third Party Claim for which indemnification is due pursuant to Section 6.2
or Section 6.3 and the Indemnitee, at its expense, may participate in the
defense. The Indemnitee cannot settle or compromise any Third Party Claim so
long as the Indemnitor is defending it in good faith. If the Indemnitor elects
not to contest a Third Party Claim, the Indemnitee may undertake its defense at
Indemnitor’s expense, and the Indemnitor will be bound by the result obtained by
the Indemnitee. The Indemnitor may at any time request the Indemnitee to agree
to the abandonment of the contest of the Third Party Claim or to the payment or
compromise by the Indemnitor of the asserted claim or demand. If the Indemnitee
does not object in writing within fifteen (15) days of the Indemnitor’s request,
the Indemnitor may proceed with the action stated in the request. If within that
fifteen (15) day period the Indemnitee notifies the Indemnitor in writing that
it has determined that the contest should be continued, the Indemnitor will be
liable under this Article 6 only for an amount up to the amount which the third
Party to the contested Third Party Claim had agreed to accept in payment or
compromise as of the time the Indemnitor made its request and the Indemnitor may
pay such amount into the Court and shall thereafter have no responsibility for
the defense of the claim. This Section 6.6 is subject to the rights of any
Indemnitee’s insurance carrier that is defending the Third Party Claim.
 
6.7  Consultation and Cooperation. The Party defending the Third Party Claim
will (a) consult with the other Party throughout the pendency of the Third Party
Claim regarding the investigation, defense, settlement, trial, appeal or other
resolution of the Third Party Claim; and (b) afford the other Party the
opportunity to be associated in the defense of the Third Party Claim. The
Parties will cooperate in the defense of the Third Party Claim. The Indemnitee
will make available to the Indemnitor or its representatives all records and
other materials reasonably required by them for use in contesting any Third
Party Claim (subject to obtaining an agreement to maintain the confidentiality
of confidential or proprietary materials in a form reasonably acceptable to
Indemnitor and Indemnitee). If requested by the Indemnitor, the Indemnitee will
cooperate with the Indemnitor and its counsel in contesting any Third Party
Claim that the Indemnitor elects to contest or, if appropriate, in making any
counterclaim against the Person asserting the claim or demand, or any
cross-complaint against any Person. The Indemnitor will reimburse the Indemnitee
for any expenses incurred by Indemnitee in cooperating with or acting at the
request of the Indemnitor.
 
6.8  Mitigation and Limitation on Claims. As used in this Agreement, the term
“Indemnifiable Claim” means any Purchaser Claims or Seller Claims.
Notwithstanding anything to the contrary contained herein:
 
(a)  Reasonable Steps to Mitigate. The Indemnitee will take all reasonable steps
to mitigate all losses, damages and the like relating to an Indemnifiable Claim,
including availing itself of any defenses, limitations, rights of contribution,
claims against third Persons and other rights at law or equity, and will provide
such evidence and documentation of the nature and extent of the Indemnifiable
Claim as may be reasonably requested by the Indemnitor. The Indemnitee’s
reasonable steps include the reasonable expenditure of money to mitigate or
otherwise reduce or eliminate any loss or expense for which indemnification
would otherwise be due under this Article 6, and the Indemnitor will reimburse
the Indemnitee for the Indemnitee’s reasonable expenditures in undertaking the
mitigation.
 
(b)  Net of Benefits. Any Indemnifiable Claim is limited to the amount of actual
damages sustained by the Indemnitee by reason of such breach or nonperformance
shall be determined after deducting therefrom the amount of any insurance
proceeds and other third party recoveries, if any, actually received by the
Purchaser Indemnified Parties or Seller Indemnified Parties, as applicable, in
respect of such loss and the amount of any tax benefit actually realized with
respect thereto.
 
6.9  Remedies Exclusive. The remedies set forth in this Article 6 constitute the
sole and exclusive remedy for any post-Closing claims made for breach of this
Agreement. Each Party waives any provision of law to the extent that it would
limit or restrict the agreements contained in this Article 6.
 
ARTICLE 7  
 


 
CONDITIONS PRECEDENT TO OBLIGATIONS OF
 
PURCHASER AT THE CLOSING
 
The obligations of Purchaser under this Agreement to complete the purchase of
the Purchased Assets and assume the Assumed Liabilities are subject to the
satisfaction (or waiver by Purchaser), on or prior to the Closing, of each of
the following conditions precedent:
 
7.1  Purchaser’s Receipt of Governmental Approvals and Consents. Purchaser shall
have received all Governmental Approvals and all authorizations and consents of
third Persons required by applicable law or required by any such third Persons
in connection with the consummation of the transactions contemplated by this
Agreement and with Purchaser’s operation of the Hydroelectric Plant and has
obtained all Purchaser Required Consents. Purchaser may elect to waive its
receipt of any approvals other than any required Governmental Approvals.
 
7.2  No Material Adverse Effects or Proceedings. No Material Adverse Effect
affecting the Purchased Assets shall have occurred and be continuing. No suit,
action or other proceeding against any Party or its Affiliates shall be pending
before any court or Governmental Authority which seeks to restrain or prohibit
any of the transactions contemplated by this Agreement. 
 
7.3  Phase I Audit. Purchaser shall have obtained a Phase I environmental
assessment in conformance with ASTM standard E 1527-00 disclosing no conditions
that would constitute a Material Adverse Effect or necessitate further
appropriate inquiry by a bona fide purchaser. Purchaser shall complete this
Phase I on or before twenty days following receipt of a final survey of the Real
Property (delivery of which is a separate condition precedent) and shall provide
Seller with a copy within ten days of its receipt. Purchaser will also provide
Seller with a copy of any interim draft Phase I that anticipates only the final
survey as a condition to completion, and Purchaser will notify Seller as to any
item constituting a Material Adverse Effect or necessitating further appropriate
inquiry identified in any draft Phase I.
 
7.4  Deliveries. Seller shall have delivered, or caused to be delivered, to
Purchaser at the Closing the following documents and payment:
 
(a)  Payments. All amounts due Purchaser from Seller under this Agreement.
 
(b)  Deed. A Deed, duly executed by Seller.
 
(c)  Bill of Sale. A Bill of Sale with respect to the Purchased Assets
substantially in the form of Exhibit B, duly executed by Seller.
 
(d)  Assignments. Assignments of the Assigned Contracts and the Permits, in form
and substance reasonably acceptable to Purchaser.
 
(e)  Organizational Documents and Good Standing Certificate. The Limited
Partnership Agreement and Certificate of Limited Partnership of Seller certified
as of the Closing Date by the Managing Partner of Seller, a good standing
certificate for Seller from the Secretary of State of the State of Delaware and
a copy of a certificate of authority to do business from the Secretary of State
of the State of New York.
 
(f)  Partner’s Certificate. A certificate of a General Partner of Seller
certifying that the Persons signing this Agreement, the Related Agreements and
any other documents delivered by Seller in connection with the Closing have been
duly authorized to sign and execute such document(s) on behalf of the Seller.
 
(g)  Resolutions. A certificate of an officer of a General Partner of Seller to
the effect that the execution of this Agreement and the performance of by Seller
of the obligations as been authorized by all necessary partnership action,
accompanied by copies of such resolutions of the partners of Seller as may be
required by Seller’s Limited Partnership Agreement to authorize the transactions
contemplated by this Agreement and the Related Agreements and authorize the
Person executing this Agreement or the Related Agreements and other documents to
execute and deliver this Agreement, the Related Agreements and any other
documents or instruments which they deem necessary and appropriate in connection
with this Agreement.
 
(h) Title Evidence. Uniform Commercial Code Searches showing the Seller to have
good and marketable title to the tangible and intangible personal property which
are part of the Purchased Assets, subject only to Permitted Encumbrances,
together with such title documentation as shall be required by the title company
issuing the title commitment.
 
(i)  FIRPTA. A “FIRPTA” affidavit, substantially in the form of Exhibit E, duly
executed by Seller.
 
(j)  Representation and Warranty Certificate. A certificate, dated as of the
Closing Date, duly executed by Seller and confirming its warranties and
representations made under Article 3 and any of the Schedules, as of the Closing
Date, and that such representations and warranties shall be true in all material
respects.
 
(k) Cure of any Seller Breaches. Evidence that Seller has cured any breach or
default of Seller hereunder, if any, except to the extent that Purchaser has
elected to waive such cure as provided herein.
 
(l) License Compliance. Either: (i) a legal opinion from counsel acceptable to
Purchaser (with Donald Clarke, Esq. deemed acceptable) regarding current
compliance of the licensee with Article 5 of the FERC License; (ii) amendments
of the Hydro Easement and Dam Operation Agreement to incorporate a “Linweave
Clause” as described in that certain letter dated July 30, 1992 from FERC’s
General Counsel to Mr. Donald E. Hamer; or (iii) consent to a reduction in the
Purchase Price of $25,000 as compensation to Purchaser for the absence of either
(i) or (ii) above.
 
(m)  Other Documents. Such other documents, opinions, instruments or
certificates as Purchaser or its counsel may reasonably request and in form
reasonably acceptable to Purchaser, including copies of as-built drawings of the
Project, inclusive of the PCB disposal vault in Seller’s possession; provided,
however, that all such documents, instruments or certificates are made without
representation or warranty by, or recourse against, Seller, all such
representations and warranties being made exclusively in this Agreement.
 
7.5   No Termination. This Agreement shall not have been terminated pursuant to
Section 9.12.
 


 
ARTICLE 8  
 


 
CONDITIONS PRECEDENT TO OBLIGATIONS OF
 
SELLER AT THE CLOSING
 
The obligations of Seller under this Agreement to complete the sale of the
Purchased Assets and transfer the Purchased Assets, Assigned Contracts and
Assumed Liabilities to Purchaser are subject to the satisfaction or waiver, on
or prior to the Closing, of each of the following conditions precedent:
 
8.1  Seller’s Receipt of Approvals and Consents. Subject to the provisions of
Section 7.1, Purchaser or Seller shall have received
 
(a)  all Governmental Approvals, and all authorizations and consents of third
Persons required by applicable law or required by any such third Persons in
connection with the consummation of the transactions contemplated by this
Agreement and with Purchaser’s operation of the Hydroelectric Plant; and
 
(b) consent of a majority in interest of the general partners of the Seller as
required by Seller’s limited partnership agreement. Seller shall notice any
required meeting of partners within three (3) days following the execution of
this agreement, which notice shall provide no more than 15 days notice of
meeting. Immediately following such meeting, Seller shall notify Buyer of any
action taken at such meeting or in lieu of a meeting.
 


 
8.2  Seller’s Receipt of Governmental Approvals and Consents. Seller shall have
received all Governmental Approvals required to be obtained by Seller and all
authorizations and consents of third Persons required by applicable law or
required by any such third Persons in connection with the consummation of the
transactions contemplated by this Agreement, including those listed on Schedule
5.2(a), provided that Purchaser may waive any approval other than any required
Governmental Approval.
 
8.3  No Adverse Proceedings or Events. No suit, action or other proceeding
against any Party or its Affiliates shall be pending before any court or
Governmental Authority which seeks to restrain or prohibit one or more of the
transactions contemplated by this Agreement or to obtain material damages or
other material relief in connection with this Agreement or the transactions
contemplated hereby.
 
8.4  Deliveries. Seller shall have received the following documents and
payments:
 
(a)  Escrow Release. A release executed by the Purchaser directing the Escrow
Agent to release the balance in the Escrow Account to the Seller.
 
(b)  Purchase Price and Other Payments. All amounts due Seller from Purchaser
under this Agreement, including the balance of the Purchase Price to be paid
pursuant to Section 2.6 as adjusted pursuant to Section 2.7.
 
(c)  Assignments. Assignments of the Assigned Contracts and the Permits in form
and substance reasonably acceptable to Seller.
 
(d)  Organizational Documents and Good Standing Certificate. The Articles of
Organization and Operating Agreement of Purchaser certified as of the Closing
Date by a member or manager of Purchaser and a good standing certificate from
the Secretary of State of the State of Organization and a Certificate of
Authority to do business in the State of New York.
 
(e)   Officer’s Certificate. A Certificate of Purchaser’s manager or member
certifying that the person signing this Agreement and the Related Agreements and
any other documents delivered by Purchaser in connection with the Closing has
been duly authorized to sign and execute such document(s)) on behalf of
Purchaser.
 
(f)   Representation and Warranty Certificate. Certificate, dated as of the
Closing Date, duly executed by Purchaser updating its warranties and
representations made under Article 4 and any of the Schedules, to the Closing
Date.
 
(g)  Other Documents. Such other documents, instruments or certificates as
Seller or its counsel may reasonably request and in a form reasonably acceptable
to Seller; provided, however, that all such documents, instruments or
certificates are made without representation or warranty by, or recourse
against, Purchaser, all such representations and warranties being made
exclusively in this Agreement.
 
8.5 No Termination. This Agreement shall not have been terminated pursuant to
Section 9.12.
 
ARTICLE 9  
 


 
MISCELLANEOUS AGREEMENTS AND ACKNOWLEDGEMENTS
 
9.1  Expenses. Except as otherwise provided herein, each Party is responsible
for its own costs and expenses (including attorneys’ and consultants’ fees,
costs and expenses) incurred in connection with this Agreement and the
consummation of the transactions contemplated by this Agreement.
 
9.2  Entire Document. This Agreement (including the Exhibits and Schedules to
this Agreement) and the Related Agreements contain the entire agreement between
the Parties with respect to the transactions contemplated hereby, and supersede
all negotiations, representations, warranties, commitments, offers, contracts
and writings (except for the Confidentiality Agreement) prior to the execution
date of this Agreement, written or oral. No waiver and no modification or
amendment of any provision of this Agreement is effective unless made in writing
and duly signed by the Parties referring specifically to this Agreement, and
then only to the specific purpose, extent and interest so provided.
 
9.3  Schedules. The Schedules delivered pursuant to the terms of this Agreement
and as updated at Closing are an integral part of this Agreement to the same
extent as if they were set forth verbatim herein.
 
9.4  Counterparts. This Agreement may be executed in one or more counterparts,
each of which is an original, but all of which together constitute one and the
same instrument.
 
9.5  Severability. If any provision hereof is held invalid or unenforceable by
any arbitrator or as a result of future legislative action, this holding or
action will be strictly construed and will not affect the validity or effect of
any other provision hereof. To the extent permitted by law, the Parties waive,
to the maximum extent permissible, any provision of law that renders any
provision hereof prohibited or unenforceable in any respect.
 
9.6  Assignability. This Agreement is binding upon and inures to the benefit of
the successors and assigns of the Parties, but is not assignable by any Party
without the prior written consent of the other Party, which consent will not
unreasonably be withheld. Any such assignment is conditioned on the assignee’s
agreement in writing to assume the assigning Party’s duties and obligations
under this Agreement and the Related Agreements. Any assignment effected in
accordance with this Section 9.6 will not relieve the assigning Party of its
obligations and liabilities under this Agreement and the Related Agreements.
 
9.7  Captions. The captions of the various Articles, Sections, Exhibits and
Schedules of this Agreement have been inserted only for convenience of reference
and do not modify, explain, enlarge or restrict any of the provisions of this
Agreement.
 
9.8  Governing Law. The validity, interpretation and effect of this Agreement
are governed by and will be construed in accordance with the laws of the State
of New York applicable to contracts made and performed in such State and without
regard to conflicts of law doctrines except to the extent that certain matters
are preempted by Federal law or are governed by the law of the jurisdiction of
organization of the respective parties.
 
9.9  Dispute Resolution.
 
(a)  Intent of the Parties. Except as provided in Section 2.9 and in the next
sentence, the sole remedy available to either Party for any claim arising out of
or relating to this Agreement or any Related Agreement is the dispute resolution
procedure set forth in this Section 9.9. Either Party may seek a preliminary
injunction or other provisional judicial remedy if such action is necessary to
prevent irreparable harm or preserve the status quo, in which case both Parties
nonetheless will continue to pursue resolution of the dispute by means of this
procedure. If the parties cannot resolve a dispute under Section 9.9(b) or
Section 9.9(c), then the dispute shall be settled through recourse to the
courts.
 
(b)  Management Negotiations. The Parties will attempt in good faith to resolve
any dispute or claim arising out of or relating to this Agreement or a Related
Agreement promptly by negotiations between a managerial representative of Seller
or his or her designated representative and an executive of similar authority of
Purchaser. Either Party may give the other Party written notice of any dispute
or claim. Within twenty (20) days after delivery of said notice, the executives
will meet at a mutually acceptable time and place, and thereafter as often as
they reasonably deem necessary to exchange information and to attempt to resolve
the dispute or claim. If the matter has not been resolved within sixty (60) days
of the first meeting, either Party (by notice to the other Party) may initiate a
mediation of the controversy pursuant to Section 9.9(c).
 
(c)  Mediation. If a Party initiates mediation to resolve any dispute or claim
as provided in Section 9.9( b), the Parties will try in good faith to settle the
dispute or claim within sixty (60) days thereafter by mediation in accordance
with the then-existing CPR Model Procedure for Mediation of Business Disputes
(the “Procedures”). If the matter has not been resolved within the sixty (60)
day period, either Party (by notice to the other Party) may initiate legal
action to resolve the dispute or claim.
 
9.10  Notices. All notices, requests, demands and other communications under
this Agreement must be in writing and must be delivered in person or sent by
certified mail, postage prepaid, by facsimile or by overnight delivery, and
properly addressed as follows:
 
If to Seller:
 
Stillwater Hydro Partners L.P.
265 Genesee Street
Auburn, NY 13021
Attention: Charles A. Bouley, Jr.
Facsimile No.: (315) 253-4419
 
With a copy to:
 
Hinman, Howard & Kattell, LLP
700 Security Mutual Building
80 Exchange Street
Binghamton, NY 13901
Attention: Thomas F. Farrell
Facsimile No.: (607) 723-6605


If to Purchaser:
 
Boralex Stillwater, LLC
c/o Boralex Inc. 770 Sherbrooke Ouest
Montreal, Quebec H3A 1G1
Attn: General Counsel
Facsimile No.: 514-284-9895


With a copy to:
 
Curtis Whittaker, Esq.
Rath, Young & Pignatelli
One Capital Plaza, Box 1500
Concord, New Hampshire 03301
Facsimile No.: 603-226-2700
 
Any Party may from time to time change its address for the purpose of notices to
that Party by a similar notice specifying a new address, but no such change is
effective until it is actually received by the Party sought to be charged with
its contents.
 
All notices and other communications required or permitted under this Agreement
which are addressed as provided in this Section 9.10 are effective upon
delivery, if delivered personally or by overnight mail, and, are effective five
(5) days following deposit in the United States mail, postage prepaid if
delivered by mail.
 
9.11  [Reserved] . 
 
9.12  Termination.
 
(a)  Rights To Terminate. In addition to the other rights of the parties hereto,
this Agreement may, by written notice given on or prior to the Closing Date, in
the manner provided in Section 9.10, be terminated at any time prior to the
Closing Date:
 
(1)  by Seller if there has been a material misrepresentation or a material
default or material breach by Purchaser with respect to any Purchaser’s
representations and warranties in this Agreement or in any Related Agreement or
the due and timely performance of any of Purchaser’s covenants and agreements
contained in this Agreement or in any Related Agreement, and such
misrepresentation, default or breach is not cured by the earlier of the Closing
Date or the date thirty (30) days after receipt by Purchaser of written notice
specifying particularly such misrepresentation, default or breach;
 
(2)  by Purchaser if there has been a material misrepresentation or a material
default or breach by Seller with respect to Seller’s representations and
warranties in this Agreement or in any Related Agreement or the due and timely
performance of any of Seller’s covenants and agreements contained in this
Agreement or in any Related Agreement, and such misrepresentation, default or
breach is not cured by the earlier of the Closing Date or the date thirty (30)
days after receipt by Seller of written notice specifying particularly such
misrepresentation, default or breach;
 
(3)  by Seller on thirty (30) days’ written notice if Purchaser shall not have
received all Purchaser Required Consents by the date which is six (6) months
after the Effective Date or Purchaser has not waived such consents;
 
(4)  by Purchaser in accordance with Section 5.11;
 
(5)  by mutual agreement of Seller and Purchaser; or
 
(6)  by Seller or Purchaser if the Closing has not occurred on or before
September 30, 2006.
 
(b)  Effect of Termination. If this Agreement is terminated pursuant to
Section 9.12 (a), all further obligations and liabilities of the Parties
hereunder will terminate, except (i) as otherwise contemplated by the Agreement,
(ii) for the obligations set forth in Sections 2.9, 3.8, 4.3, 5.3, Article 6 and
Article 9, and (iii) for the obligations of the Parties set forth in the
Confidentiality Agreement. Upon termination, the originals of any items,
documents or written materials provided by one Party to the other Party will be
returned by the receiving Party to the providing Party, and any Confidential
Information retained by the receiving Party will be kept confidential.
 
9.13  No Third Party Beneficiaries. Except as may be specifically set forth in
this Agreement, nothing in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any Persons other than the Parties and their respective permitted successors
and assigns, nor is anything in this Agreement intended to relieve or discharge
the obligation or liability of any third Persons to any Party, nor give any
third Persons any right of subrogation or action against any Party.
 
9.14  No Joint Venture. Nothing contained in this Agreement creates or is
intended to create an association, trust, partnership, or joint venture or
impose a trust or partnership duty, obligation, or liability on or with regard
to any Party.
 
9.15  Construction Of Agreement. Ambiguities or uncertainties in the wording of
this Agreement will not be construed for or against any Party, but will be
construed in the manner that most accurately reflects the Parties’ intent as of
the date they executed this Agreement.
 
9.16  Effect of Closing Over Known Unsatisfied Conditions or Breached
Representations, Warranties or Covenants. If Seller or Purchaser elects to
proceed with the Closing while knowing (as evidence in a written notice from the
other party) of any failure to be satisfied of any condition in its favor or the
breach of any representation, warranty or covenant by the other Party, the
condition that is unsatisfied or the representation, warranty or covenant which
is breached at the Closing Date will be deemed waived by such Party, and such
Party will be deemed to fully release and forever discharge the other Party on
account of any and all claims, demands or charges, known or unknown, with
respect to the same.
 
9.17  Conflicts. In the event of any conflicts or inconsistencies between the
terms of this Agreement and the terms of any of the Related Agreements, the
terms of this Agreement will govern and prevail.
 
9.18  Consent To Jurisdiction. THE PARTIES ACKNOWLEDGE AND AGREE THAT THE COURTS
OF THE STATE OF NEW YORK SITTING IN CAYUGA COUNTY OR THE DISTRICT COURT FOR THE
NORTHERN DISTRICT OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION OVER THIS
AGREEMENT. EACH OF SELLER AND PURCHASER ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. IF NOT A RESIDENT OF THE STATE OF NEW YORK, PURCHASER MUST APPOINT
AND MAINTAIN AN AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK WHICH CAN
BE THE SECRETARY OF STATE OF THE STATE OF NEW YORK. NOTHING IN THIS SECTION 9.18
IS INTENDED TO MODIFY OR EXPAND THE TERMS AND PROVISIONS OF SECTION 9.9 (a).
 

 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
STILLWATER HYDRO PARTNERS L.P.
By: Stillwater Corporation, General Partner




By: /s/ C. ALAN BOULEY____ 
Name: C. Alan Bouley
Title: President


 
BORALEX STILLWATER LLC
 


 
By: /s/ SYLVAIN AIRD ____ 
Name: Sylvain Aird
Title: Secretary


 
 




--------------------------------------------------------------------------------



